DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5, 7-12, and 14-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.

Claim Interpretation
	Claim 1 recites a plurality of position markers… extending… from a first end portion to a second end portion. The term first end portion and second end portion in claim 1 appears to apply to an annular structure with all instances of 406 and 408 (Fig. 4). Note that this is inconsistent with the specification where first end portion 406 is a portion of a single position marker 402 and second end portion 408 is a portion of a single position marker 402 (par. 40, Fig. 4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites “a plurality of position markers…. extending along a longitudinal axis of a rotor of the gas turbine engine” in lines 6-7 and the preamble of claim 1 recites “A feedback device for use in a gas turbine engine”. Since the claim is directed to “A feedback device”, it is unclear whether a rotor and the gas turbine engine is being positively recited, or whether the plurality of position markers of the feedback mechanism are limited as far only extending along an axial direction capable of being in an arrangement along a longitudinal axis of a rotor of the gas turbine engine. The preamble of the claim is being interpreted as intended use and the limitation of lines 6-7 is being interpreted as being a functional limitation wherein the nested structure a longitudinal axis of the rotor of the gas turbine engine is not being positively claimed.
Claim 1 additionally recites “a remainder of the position markers”. First, “the position markers” lacks antecedent basis since the claim establishes “a plurality of position markers”. Second, claim 1 does not set forth the plurality of position markers includes a material having higher magnetic permeability. Rather claim 1 establishes the plurality of position markers extend from a first end portion to a second end portion, and a material is applied to the end portion(s). Accordingly, since the material is not established as part of the plurality of position markers, it is unclear what a remainder of the position marker is referencing, and whether the material is positively recited as part of the plurality of position markers.
Claim 13 recites the limitation "at least one sensor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a cap made of the material is affixed to the first end portion and/or the second end portion”. It is unclear how a cap can be affixed to both the first end portion and the second end portion.
	Claims 2, 6, 13 and 20 are further indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marauska (US 2021/0033685).
In regards to claim 1, Marauska discloses a feedback device (132, Fig. 10), the feedback device comprising: 
a circular disk (134, Fig. 10) having first and second opposing faces (normal to Y-directions, see Fig. 9) and defining a root surface (106) that extends between and is circumscribed by the first and second faces; and 
a plurality of position markers (204, 206, 208, Figs. 16-17) extending radially (see Z-direction in Fig. 16) from the root surface, circumferentially spaced around the circular disk (see X-direction in Fig. 16), and extending along an axial direction (Y-direction, also see Figs. 8, 11), from a first end portion (A, see below) to a second end portion (B, note that that the MR sensor elements can be arranged in the half-bridge configuration of Fig. 11, par. 63), wherein at least part of the first end portion and/or the second end portion comprises a material (214, see par. 39 “permalloy”, having higher magnetic permeability (note that permalloy has extremely high magnetic permeability and enables the material to magnetize easily) than that of a remainder of the position markers (216, note that hard magnetic materials have very low permeability and resist external magnetic fields and will not easily reorient their domains under the influence of an external magnetic field).


    PNG
    media_image1.png
    431
    636
    media_image1.png
    Greyscale

Annotated Fig. 11 of Marauska

In regards to claim 2, Marauska discloses the material is applied as a coating (film, par. 39, Fig. 4) on at least part of the first end portion and/or the second end portion (Figs. 4, 11, 16, 17).
In regards to claim 6, Marauska discloses a thickness of the coating varies (waviness, corrugations, par. 41) along the longitudinal axis (par. 40 with alpha being non-zero, Fig. 5).

	In regards to claim 20, Marauska discloses a cap (outer layer 214, see Fig. 4) made of the material is affixed to the first end portion and/or the second end portion (Figs. 11, 16).

Claim(s) 1-2, 13 and 20 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Synder (US 2018/0320601)
In regards to claim 1, Synder discloses a feedback device (150) for use in a gas turbine engine (10), the feedback device comprising: 
a circular disk (150) having first and second opposing faces (left, right faces, see Fig. 2B; also see Fig. 15) and defining a root surface (top surface, 151, 152, 153, 158 in Fig. 2B) that extends between and is circumscribed by the first and second faces (Figs. 2A, 2B); and 
a plurality of position markers (157) extending radially from the root surface, circumferentially spaced around the circular disk (Figs. 2, 4), and extending along a longitudinal axis of a rotor of the gas turbine engine (10, Figs. 2, 4), from a first end portion (I, see below) to a second end portion (II, see below), wherein at least part of the first end portion and/or the second end portion comprises a material (see par. 92 with magnetic coating on non-magnetic or anti-magnetic material) having higher magnetic permeability than that of a remainder of the position markers (“non-magnetic material” or “anti-magnetic material”, see par. 74 with magnetic meaning strongly attracted to a magnet’s field, ex. “ferromagnetic”, and “non-magnetic material” or “anti-magnetic material” meaning resistant to magnetic fields).

    PNG
    media_image2.png
    375
    352
    media_image2.png
    Greyscale

Annotated Figure 3 of Synder
In regards to claim 2, Synder discloses the material is applied as a coating (par. 92) on at least part of the first end portion and/or the second end portion (“the top surfaces of teeth 157”, par. 92).
	In regards to claim 13, Synder discloses the plurality of position markers define a discontinuity between two adjacent ones of the plurality of position markers detectable by the at least one sensor.
	In regards to claim 20, Synder discloses a cap (coating) made of the material is affixed to the first end portion and/or the second end portion (par. 92).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synder (US 2018/0320601) in view of Waddleton (EP 353,076 A2)
Synder discloses all of the claimed elements as set forth in the rejection of claim 2, except a thickness of the coating varies along the longitudinal axis.
Waddleton discloses position markers with a thickness (in circumferential direction) varies along a longitudinal axis (see Fig. 3).
	Synder discloses position markers with various geometries, however does not disclose a thickness varies along a longitudinal axis. Waddleton, which is also directed to a feedback device, discloses a thickness varies along a longitudinal axis which enables detection of the axial position of the position detectors based on the detected signals (see abstract, Col. 5, lines 5-62). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the feedback device of Synder by providing a thickness of the teeth varies along the longitudinal axis, such that the coating varies along the longitudinal axis, to detect longitudinal displacement of the rotating shaft (Waddleton abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yakobov (US 2018/0050816) discloses a feedback device with a ring for a propeller, Gayney (US 2013/0038319) discloses a feedback device with a higher magnetic permeability material than a portion of teeth. Lang (US 2004/0224816) discloses a marker with magnetic material on end portions marker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/12/2021


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/18/2021